278 F.2d 866
108 U.S.App.D.C. 32
William F. BANDLOW and Karl Sorenson, Appellants,v.Stuart ROTHMAN et al., individually and as General Counsel,Chairman and Members, respectively, of andconstituting the National LaborRelations Board, Appellees.
No. 15279.
United States Court of Appeals,District of Columbia Circuit.
Argued March 10, 1960.Decided March 31, 1960, Petition for Rehearing En BancDenied June 29, 1960.

Mr. Karl M. Dollak, Bethesda, Md., for appellants.
Mr. Duane B. Beeson, Atty., N.L.R.B., of the bar of the Supreme Court of California, pro hac vice, by special leave of court, with whom Messrs. Thomas J. McDermott, Associate Gen. Counsel, N.L.R.B., and Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., were on the brief, for appellees.
Mr. Richard J. Scupi, Atty., N.L.R.B., also entered an appearance for appellees.
Before EDGERTON, BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellants asked the District Court to require the General Counsel of the National Labor Relations Board to issue a complaint charging unfair labor practices.  They also sought to compel the Board to set aside the General Counsel's refusal.  This appeal is from an order dismissing the complaint on the grounds that the District Court had no jurisdiction of the subject matter and that the complaint failed to state a claim on which relief could be granted.  The court was clearly right.  It 'has no power to order the General Counsel to issue a complaint and no power to require the Board to issue an order in a matter which is not before the Board.'  Hourihan v. National Labor Relations Board, 91 U.S.App.D.C. 316, 317, 201 F.2d 187, 188, certiorari denied 345 U.S. 930, 73 S.Ct. 792, 97 L.Ed. 1359.


2
Affirmed.